December 2, 2011 VIA EDGAR Shehzad Niazi United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Dr. Tattoff, Inc. Application for Withdrawal on Form RW pursuant to Rule 477 of the Securities Act of 1933, as amended (the “Securities Act”), Registration Statement on Form 10, as amended (File No. 000-52836) Mr. Niazi: Pursuant to Rule 477 promulgated under the Securities Act, Dr. Tattoff, Inc. (the “Company”), hereby respectfully requests the withdrawal, effective as of the date hereof or at the earliest practicable date hereafter, of the Company’s Registration Statement on Form 10-12G(File No. 000-52836), together with all exhibits thereto, initially filed with the Securities and Exchange Commission (the “Commission”), on October 5, 2011, and as amended on November 15, 2011 (as so amended, the “Registration Statement”). The Company believes that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by Rule 477(a) under the Securities Act.The Company is withdrawing the Registration Statement to prevent it from automatically becoming effective on December 5, 2011.The Company is in the process of waiting for additional comments from the Commission staff and thereafter responding to such comments. The Company intends to file a replacement Registration Statement on Form 10 with the Commission once the Company has fully responded to the Commission staff’s comments. It is our understanding that this application for withdrawal of the Registration Statement will be deemed granted as of the date that it is filed with the Commission unless, within fifteen days after such date, the Company receives notice from the Commission that this application will not be granted.Please direct questions with respect to this matter to: Mr. Terry Childers Bryan Cave, LLP One Atlantic Center, 14th Floor 1201 West Peachtree Street, N.W. Atlanta, Georgia 30309-3488 Telephone: (404) 572-6820 Facsimile: (404) 420-0820 Very truly yours, Dr. Tattoff, Inc. By: /s/ John P. Keefe John P. Keefe Chief Executive Officer
